Citation Nr: 1451174	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  07-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1965 to May 1969.  He was also a member of the Navy and Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for MS.

In his July 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  The hearing was scheduled, and the Veteran was appropriately notified.  However, he withdrew the request in a January 2010 written correspondence.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

In February 2011, January 2013, October 2013, and July 2014, the Board remanded this issue to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matter is again before the Board, who finds that the requested development in the July 2014 Board remand was substantially completed.  As such, no further action is required to ensure compliance with the remand directives.  See Stegall v. West, 11 Vet App 268 (1998).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, has been raised by the record (see VA examination report, March 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 




FINDING OF FACT

MS symptoms were manifest within seven years of separation from active military service.


CONCLUSION OF LAW

MS is presumed to have been incurred during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

In the instant case, the Veteran's claim for service connection for MS is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

Service Connection

In this case, the Veteran claims that he is entitled to service connection for MS based on a presumption.  To that end, The Board notes that MS is listed as a chronic disease subject to service connection if manifested to a compensable degree within seven years of the date of separation from active duty service.  See 38 C.F.R.         §§ 3.307(a); 3.309(a).  The Veteran separated from active duty with the Navy in May 1969; if MS is shown to have been manifested, even if not officially diagnosed, prior to May 1976, the Veteran may benefit from the presumption.

A review of the claims file reveals that the Veteran had service as a member of the Navy and Air Force Reserves from February 1976 to October 1982.  Service personnel records covering this period are associated with the claims file.  However, Reserve treatment records do not exist from January 1975 forward.  In several Board remands, it was noted that treatment records from 1975 through 1982 could potentially include relevant information and, possibly, corroborating evidence to demonstrate the onset of MS symptoms during the presumptive period in question.  

Following repeated attempts to retrieve these records, VA notified the Veteran in September 2014 that his service treatment records from October 1976 to October 1982 could not be located, and were therefore not available for review.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that the service treatment records which are available fail to demonstrate an in-service diagnosis for MS.  Further, and as conceded by the Veteran in this matter, those records are also silent as to documentation of MS symptomatology, to include such manifestations as tremors, fatigue, torso pain, loss of vision, and memory loss.  Per statements from the Veteran, as well as an eloquent recitation by his prior spouse, the Veteran began showing symptoms of MS in approximately 1973.  

Specifically, the Veteran reported that he began experiencing tingling and numbness in his hands and legs, as well as blurred vision, in approximately 1973.  Per the spouse's statement, the Veteran dragged his left leg for a period of time.  She noted that their private physician referred the Veteran to a neurosurgeon.  That provider, according to her statement, concluded that the Veteran had MS, as opposed to an orthopedic back problem.  She indicated that a neurologist confirmed the diagnosis of MS, and that this confirmation took place prior to April 1975.  She asserted that the Veteran was treated with prednisone from the fall of 1973 to help The Veteran continued to experience MS symptoms from that period forward.

VA treatment records demonstrate a long history of MS treatment.  As pointed out by the Veteran's representative, some records endorse a diagnosis of MS as early as 1980 (by history), 11 years after the Veteran's period of active service.  See Neurology Note, December 20, 2000.  Such an indication significantly pre-dates the earliest written diagnosis of record on May 22, 1991.  At that time, it was noted that the Veteran began to experience Lhermitte sign (an electrical sensation that runs down the back and into the limbs) eight years prior (approximately 1983).  The Veteran also noticed decreased sensation in the chest and upper back.  He later developed weakness of the left foot.  The Veteran indicated that a diagnosis of MS was mentioned as a possibility at that time, but had not been definitively rendered.  

In February 1990, the Veteran suddenly lost his voice.  He then noticed a loss in his right visual field.  In April of that year, following a work accident, he experienced numbness in both legs, gradually weakening his right leg over time.  At the time of the 1991 report, the Veteran was losing control of his left leg, suffering from spasms and jerks.  Following an objective examination, which demonstrated moderate weakness of the right leg, as well as a spastic gait with foot drop, he was diagnosed with MS.

In conjunction with his claim, the Veteran was afforded a VA examination in March 2011.  At that time, the Veteran indicated that he began to develop symptoms of MS in the fall of 1973.  He noted episodes of clumsiness and numbness.  Just as his former spouse had stated, the Veteran indicated that he was informed of his MS diagnosis following a referral to a neurosurgeon during that time period.  The Veteran admitted that he did not have symptoms of numbness, weakness, or visual change during his period of active duty.  

The Veteran reported memory loss within the prior year of the VA examination.  Examination revealed slight weakness of the right arm, with slower finger tapping.  Moderate weakness was also noted in the right lower extremity.  Vibratory sensation was absent in the feet and diminished at the knees.  The examiner determined that the Veteran had secondary progressive MS, and that he was quite disabled.  It was also noted that the Veteran was wheelchair bound and unable to work as a result of this condition.

The examiner stated that, in terms of onset, the Veteran's MS symptoms likely began in 1973, to include hand numbness.  The examiner acknowledged that MS was not actually diagnosed at that time, but stated that it was very likely that those symptoms did represent the earliest manifestations of MS.  The examiner pointed out that such manifestations did occur within the seven-year presumptive period following the Veteran's separation from service.  While the Veteran and his representative raised the theory that an in-service motor vehicle accident, which resulted in head trauma, may have led to the onset of MS, the examiner indicated that such incident was in no way related to the current diagnosis.  Instead, the examiner based his positive opinion around the Veteran's lay statements, and those of his former spouse, which indicate that MS was manifest within the presumptive seven-year period following separation.

As to the Veteran's assertions, and those of his former spouse, that that he developed MS symptoms within seven years following his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report symptoms such as numbness in the hands and legs, blurred vision, and clumsiness.  While he is not competent to diagnose a complex medical disorder such as MS, his competent reports are supported by the diagnosis by the VA examiner in March 2011, who also provided a positive etiological opinion.  

As such, there is a probative medical opinion of record, supported by the Veteran's competent lay statements, which places the onset of the Veteran's MS within the seven-year presumptive period following his separation from military service.  

Looking at the evidence in the light most favorable to the Veteran, the evidence in this case is at the least so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for MS is granted.  


ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


